Citation Nr: 1207745	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  94-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left transverse process of the second lumbar vertebra.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at law


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1992 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 1997 and February 1998, the Board remanded the matter for additional evidentiary development.  In a January 1999 decision, the Board denied a disability rating in excess of 20 percent for residuals of a fracture of the left transverse process of the second lumbar vertebral body.  

The Veteran duly appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending before the Court, in December 1999, the Veteran's attorney and a representative of the VA Office of General Counsel , on behalf of the Secretary, filed a Joint Motion for Remand.  In a December 1999 order, the Court granted the motion and vacated the Board's January 1999 decision.  The Court remanded the matter to the Board for actions consistent with the December 1999 Joint Motion. 

In July 2000 and July 2002, the Board remanded the matter to the RO for due process considerations and additional evidentiary development.  In a September 2005 decision the Board again denied the Veteran's claim.  The Veteran once again appealed and in a January 2008 memorandum opinion, the Court vacated the September 2005 denial and remanded the claim to the Board.  

Upon return of this claim to the Board, it was again remanded to the RO in April 2009 for additional evidentiary development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

At the time this appeal was initiated, the Veteran was represented by a veterans service organization, The American Legion; however, during the pendency of this appeal, he has changed his representation to a private attorney, as noted on the first page of this decision.  

The Board observes that the Veteran initiated and perfected an appeal of a February 2010 RO rating decision which denied service connection for a cervical spine disability.  In a December 2011 rating decision, however, he was granted service connection for multilevel degenerative changes of the cervical spine.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's low back disability is characterized by subjective complaints of constant pain with occasional radiating pain and numbness in the thighs; CT and X-ray findings of degenerative disc disease; limited low back motion, including forward flexion limited to 70 degrees; but not demonstrable deformity of a vertebral body, symptoms approximating severe lumbosacral strain, severe limitation of motion, or severe intervertebral disc syndrome or ankylosis, nor does the Veteran experience incapacitating episodes of intervertebral disc syndrome totaling four to six weeks yearly.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a fracture of the left transverse process of the second lumbar vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5293 (2002); Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In July 2003 and June 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the June 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the November 1992 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in May 2011.  Id.; see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in December 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board recognizes that the Veteran's attorney disagrees with the conclusions of the examiners, arguing that because the Veteran has been treated "aggressively" for back pain, the examiner's opinions cannot be reconciled.  In evaluating the voluminous evidence of record, the Board will consider her allegations in this regard.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Nonetheless, the Board concludes that the attorney's disagreement with the conclusions of various VA examiners does not render their reports inadequate.  Again, the RO has compiled many years of outpatient treatment records, as well as several VA medical examination reports.  The Board finds that this medical evidence is more than sufficient to render a decision and concludes that another delay in this longstanding matter is simply not warranted.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 20 percent for his residuals of a fracture of the left transverse process of the second lumbar vertebra.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran's lumbosacral spine disability is currently rated as 20 percent disabling under Diagnostic Code 5293, a code previously assigned for intervertebral disc syndrome.  Effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

In June 2002 and October 2004 supplemental statements of the case, as well as a June 2009 notice letter, the Veteran was afforded notice of the revised criteria for spinal disabilities.  Additionally, his pending appeal was reconsidered in light of the revised criteria thereafter.  Therefore, no prejudice to the Veteran exists in the Board's adjudication of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory revisions, Diagnostic Code 5293, for intervertebral disc syndrome, awarded the following: pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a 60 percent evaluation.  Severe intervertebral disc syndrome, with recurring attacks and with intermittent relief, warranted a 40 percent evaluation.  Moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent evaluation, and slight intervertebral disc syndrome warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the revised criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).  

The second revision to the diagnostic criteria for spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  These subsequent changes are noted below.  

The Veteran was previously considered under Diagnostic Code 5295, for lumbosacral strain.  Prior to the regulatory changes, Diagnostic Code 5295 provided as follows:

Lumbosacral strain with slight subjective symptoms only	0
Lumbosacral strain manifested by characteristic pain on motion	10
Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position	20
Severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the lumbosacral spine was rated under Diagnostic Code 5292.  Under this Code, a 10 percent rating was warranted for slight limitation of motion, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent rating represented the maximum schedular rating under both Diagnostic Codes 5292 and 5293.  

Subsequent to the regulatory changes, lumbosacral strain, degenerative disc disease, and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10


Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

Each of these diagnostic criteria will be considered in turn, as appropriate.  

Service treatment records show that the Veteran sustained a fracture of the transverse process of L2 or L3 in a motor vehicle accident during military service.  In September 1969, he reported his back felt stiff when changing positions, but not really painful.  The examiner noted there were no muscle spasms.  In December 1969, the Veteran complained of chronic back pain.  The diagnosis was lumbago.  In March 1970, he complained of continued low back pain.  The examiner noted the examination was normal except for a left flank scar, and that an x-ray examination of the lumbosacral spine was negative.  

In a December 1971 VA examination, the Veteran reported occasional low back pain.  The examiner noted the musculature of the spine was excellent, with no muscle atrophy or muscle spasm.  X-ray examination revealed an ununited fracture of the left transverse process of the second lumbar vertebra with marked separation of the fragments, and a questionable fracture of the left transverse process of L3.  The examiner noted the lumbar disc spaces appeared somewhat narrow.  

VA outpatient treatment records dated in March 1987 show that the Veteran complained of low back pain.  The examiner noted the Veteran had a history of chronic low back pain with moderately severe degenerative joint disease of the lumbar spine.  The examiner observed tenderness in the right para lumbar spine area and mild spasm.  The diagnosis was acute low back pain.  In October 1988, the Veteran complained of increased weakness and numbness in the hips, groin and thighs.  The diagnosis was chronic back pain and possible spinal stenosis.  X-rays showed moderately severe degenerative joint disease without evidence of spinal stenosis.

In October 1990, the examiner noted the Veteran's paraspinal muscles were non-tender and that he walked with a non-antalgic gait.  The assessment was probable chronic back pain.  The Veteran received transcutaneous electrical nerve stimulating (TENS) unit instruction for treatment of low back pain.  In November 1990, the examiner noted the Veteran had full range of motion of the spine and that deep tendon reflexes were equal bilaterally.  The examiner also noted that the Veteran was able to walk on heels and toes and that straight leg raising test findings were negative.  A December 1990 examination found chronic pain in the right low back and decreased movement in the low spine.  

In October 1991, the Veteran complained of increased low back pain after picking up his infant son.  The examiner noted there was positive point tenderness at the sacroiliac joints bilaterally.  Deep tendon reflexes were 2+/4+, bilaterally, and sensory skills were intact.  There was full range of motion with pain reproduced on forward bending.  The diagnoses included chronic low back pain with acute exacerbation.  

In January 1992, the Veteran complained of increased intermittent low back pain over the previous three months, primarily to the right side, with thigh numbness.  He denied bowel or bladder problems.  In April 1992, he complained of right-sided back pain, aggravated by motion, with some exacerbation on coughing.  The examiner noted there was no gross deformity, paraspinous spasm or sciatic tenderness.  Straight leg raising tests were negative.  There was minimal tenderness to palpation, and increased pain on motion.  The examiner also noted that a 1988 computed tomography (CT) scan revealed mild degenerative joint disease.  A May 1992 CT scan and myelogram revealed small central disc herniation at S1-S2, vacuum disc phenomenon at L5-S1 and diffuse circumarginal annular bulge at L4-L5.

In July 1992, the Veteran complained of constant low back pain.  He reported a sharp pain in the low back, and an occasional dull ache.  He described pain which ran down the low back to the right buttock and anterior right thigh.  He stated the pain was worse on bending, and that his back was stiff in the morning.  The examiner noted there were no visible spinal abnormalities.  Sensory sharp/dull testing was positive for L4, L5 and S1.  Patellar and ankle reflexes were 2+.  Motor skills were 5+, bilaterally, for interior hip rotation, exterior hip rotation, thigh flexion and extension and plantar and dorsal foot flexion.  Motor skills were 5+ for inversion of the left foot and 4+ for the right.  There was palpable tenderness to the right at L4 and L5-S1.  The diagnoses included degenerative joint disease L2-L3, L4, L5, L6 and S1, with associated pain; and a vacuum disc at L6-S1.

VA examination in September 1992 found a history of ununited left transverse process fracture of L2, with residuals of deformity; a history of L3 vertebra fracture, and; residuals of multilevel degenerative disc disease with degenerative spondylosis, discomfort and limited motion.  The examiner noted that the Veteran's gait was reciprocal and symmetrical, and that he could walk on heels and toes and tandem gait.  He could stand on one foot at a time, and squat down and rise up with ease.  The examiner also noted the Veteran's back was soft and non-tender, without muscle spasm.  Range of motion studies revealed forward bending to 95 degrees, lateral bending 15 degrees, bilaterally, and extension to 10 degrees.  Straight leg raising tests, sitting and supine, were negative bilaterally.  Neurological examination revealed no focal weakness.  There was no atrophy or fasciculations of the lower extremity muscles.  Deep tendon reflexes revealed knee jerks 2+ and equal, and ankle jerks were 1+ and equal.  The examiner noted sensory examination was intact, specifically to pain in the right lower extremity.  X-rays showed multilevel degenerative disc disease.  

At his personal hearing before a Decision Review Officer, the Veteran testified that he believed his back disorder had increased in severity, and that back problems had impaired his ability to perform yard work or play with his 3 year old son.  He stated that he had to guard how he turned or reached for objects, and that he could not stand without discomfort for more than 15 minutes, sit for more than an hour or walk 1/3 of a mile.  He claimed that he experienced muscle spasms at least weekly.  The Veteran also stated that a VA physician had discussed surgery, but that, because of the weakened state of the other vertebrae, surgery would need to be repeated every couple of years.  He stated that he had never worn a back brace for this injury, but that he had worn a back brace for another temporary occupational injury.  

VA examination in August 1993 found an old, healed, non-united fracture of the transverse process of L2 and related degenerative changes of the lumbar spine.  The Veteran reported back stiffness, pain, weakness and a numb ache in the front of his thighs.  He stated that the symptoms had progressively increased in severity, and that the dull ache was constant and exacerbated by physical activity.  He denied bowel or bladder symptoms, and denied sciatica.  The examiner noted there was no gross deformity of the back, but there was minimal tenderness over the paravertebral lumbosacral spinal musculature.  Range of motion studies of the lumbar spine revealed forward flexion to 95 degrees, extension to 35 degrees, lateral bending to 40 degrees, bilaterally, and rotation to 35 degrees, bilaterally.  The examiner noted that all of the motions were performed with pain.  Neurological examination revealed symmetric 2+ reflexes in the knees and ankles; the toes were "downgoing."  Motor strength was 5/5 in the lower extremity muscle groups.  Straight leg raises were positive at 45 degrees on the right, but negative on the left.  X-rays showed multiple levels of degenerative disc disease, more severe at L4-5 and L1-2.  Vacuum disc phenomenon was present at both L4-5 and L1-2.  

During VA examination in November 1993, the Veteran reported constant back pain of various intensities which kept him awake 5 to 7 nights a week.  He reported intermittent numbness and tingling along the anterior of both thighs, which occurred a couple of times a month.  He denied bowel and bladder control problems.  He reported discomfort after sitting 15 minutes, that he had to stop driving after 2 hours and that he avoided walking long distances and lifting.  He stated that changes in the weather also bothered him.  The examiner noted straight leg raises were positive at 50 degrees to the right, and 60 degrees to the left.  Foot and toe dorsiflexion and plantar flexion were strong, and the Veteran's gait was normal.  He was able to stand on his heels and toes without difficulty.  There was no tenderness over the vertebrae.  Range of motion was limited to 75 degrees forward flexion with pain, and extension to 10 degrees with pain which caused the Veteran to flinch.  Lateral bending was limited to 15 degrees to the left, with an aching sensation, and 25 degrees to the right.  Rotation was to 25 degrees.  Deep tendon reflexes revealed trace upper extremities, 2+ knees, and 1+ ankles.  Sensation was intact, including along the anterior thighs.  The diagnoses included ununited fracture of the left transverse process of the second lumbar vertebra, healed and stable with discomfort, and related lumbosacral spine multilevel degenerative disc disease.

VA examination in April 1997 found moderate symptoms of back pain, and occasional L2-L3 radiculopathy bilaterally, secondary to degenerative joint disease of the lumbar spine.  The Veteran reported near constant lumbar back pain, sharp in nature, which waxed and waned relative to activity.  He stated that a couple of times per month the back pain was worse, with a dull ache in the anterior aspects of the thighs.  He denied change in bowel or bladder habits.  The examiner noted there was no tenderness to palpation.  Range of motion studies revealed forward flexion to 70 degrees; hyperextension to 20 degrees, with acute pain at the extreme of hyperextension; lateral bending to 25 degrees to the left, and 35 degrees to the right; and rotation to 30 degrees, bilaterally.  Muscle strength was 5/5 bilaterally, except for quadriceps strength of 4/5 bilaterally.  Deep tendon reflexes and ankle jerks were 1+ and symmetrical.  Sensory examination was intact and symmetrical.  Straight leg raises were negative for tension, but extension of the thigh did result in increased back pain.  X-ray examination revealed an obvious old fracture at the left transverse process of L2; possibility of other transverse fractures; marked degenerative changes in the spine; and markedly decreased disc spaces.  The examiner commented that the Veteran's back disorder affected his activities of daily life from a mild to moderate extent.

During VA examination in May 1998, the Veteran reported chronic and constant pain with episodes of exacerbated pain 2 or 3 times per month which lasted approximately one day.  He stated that the episodes typically involved aching numbness to the front of the thighs, but did not extend below the knees.  He reported using pain relieving medication 3 to 4 times per week and that he experienced moderate sleep difficulties.  He stated he wore a lumbar corset for support, avoided frequent heavy lifting and was most symptomatic with moderate lifting.  The examiner noted the Veteran's back exhibited a normal lumbar lordosis.  There was no apparent spasm or tenderness to the midline or paraspinal musculature.  Range of motion studies revealed forward flexion to 70 degrees; however, pain was reported after 20 degrees.  Extension was to 10 degrees, bending to the right was to 40 degrees, bending to the left was to 35 degrees, and rotation was to 30 degrees, bilaterally.  Straight leg raises produced complaints of back pain at 65 degrees to the right and at 80 degrees to the left.  Hip flexor, quadriceps, hamstrings, tibialis anterior and gastrocnemius-soleus strength were 5/5, bilaterally.  Sensation was intact to light touch in all distributions, and knee jerk and ankle jerk reflexes were 1+ and symmetric.  The femoral nerve tension sign was negative.  The examiner noted x-ray examination revealed advanced degenerative disk disease most severe at L2-3, L4-5 and L5-6, which showed vacuum disk phenomenon, loss of disk height, anterior and posterior osteophyte production, and neuroforaminal narrowing.  It was noted that there were mild degenerative changes throughout the remainder of the lumbar spine.  A fracture of the left second transverse process was apparent with displacement of the fracture fragment.  The diagnoses included multilevel advanced degenerative disk disease, most pronounced at L2-3, L4-5 and L5-6, with activity and functional limitations as noted.  It was the examiner's opinion that the Veteran's residuals of a transverse process fracture did not represent a demonstrable deformity of the vertebral body as contemplated by diagnostic criteria.  The examiner also noted that the more important medical findings were the Veteran's multilevel degenerative disc disease and associated multilevel lumbar degenerative arthritis.

The Veteran was next afforded a VA medical examination of his spine in October 2000.  The claims file was reviewed in conjunction with the examination.  The examiner also reviewed recent diagnostic studies, including a CT scan with myelogram, multiple X-rays, a MRI study, a bone scan, and an EMG study.  These tests confirmed degenerative changes and spondylosis at multiple levels, multiple protruding discs, and minimal central spinal canal stenosis.  EMG studies were negative for any associated radiculopathy.  The Veteran's current symptoms included persistent low back pain with aching of the anterior thighs.  He denied any bowel or bladder incontinence.  He experienced exacerbation of his pain approximately twice per week, for which he took medication.  His low back pain was also aggravated by such activities as walking, lifting, and climbing stairs.  On objective evaluation, the Veteran walked with a non-antalgic gait.  Motor strength was 5/5 bilaterally in the muscles of the lower extremities.  No midline or paraspinous tenderness was evident, and he was without palpable spasm.  His lumbar lordosis was within normal limits.  Straight leg raising was positive bilaterally at 70 degrees.  Patellar and Achilles reflexes were 3+ bilaterally and active.  Lasegue's sign was negative.  Forward flexion was to 70 degrees, with pain, extension was to 10 degrees, with pain, and lateral flexion was to 40 degrees on the left and 35 on the right.  Sensory response was intact to both pinprick and light touch sensation.  The final assessment was of multilevel degenerative changes and spondylosis, especially from the L2-3 level to the L5-6 level.  The examiner also stated the "progressive symptomatology as related by the Veteran with the severity of the pain are not consistent with the clinical evaluation" or the various diagnostic studies of record, which contained no evidence of any nerve root or central canal impingement.  The examiner further concluded that the Veteran did not exhibit a deformity of the vertebral body at L2, as contemplated by the diagnostic criteria.  He explained that a transverse fracture was not considered a deformity of the vertebral body.  The examiner further indicated that there was no evidence of any fatigability, no palpable muscle spasms, and the Veteran's disability did not preclude employment.  He also noted that there was no measurable muscle atrophy, no changes in skin consistency, and no atrophic changes which could be associated with muscle disuse.  

Additional VA clinical records, dated to June 2003 show that the Veteran sought treatment for several complaints, including shoulder pain and a cervical spine disability.  In March 2000, he complained of low back pain.  Examination showed that the Veteran's gait was within normal limits.  Motor strength and sensory examination were also within normal limits.  In November 2000, he complained of increasing back pain with intermittent leg pain in his anterior thighs.  In August 2001, he complained of pain in the neck, back, and shoulders.  Neurological examination, motor strength, and gait were within normal limits.  The Veteran was referred for physical therapy for his right shoulder and cervical spine symptoms.  In March 2002, the Veteran reported that he still had significant neck pain which did not improve with physical therapy or traction.  The examiner noted that the Veteran had a normal gait, sensation, strength, and muscle tone.  He further noted that MRI testing was unremarkable but for some mild to moderate disc disease at L4-5.  Subsequent EMG and nerve conduction testing was normal.  In March 2003, the Veteran reported continued shoulder and back pain.  He reported that he was physically active, but his activity level was limited by pain.  Examination showed mild weakness of the proximal legs, but otherwise within normal limits.  Sensory examination was also within normal limits, as was the Veteran's gait.  

In June 2003, the Veteran underwent another VA medical examination.  The examining Board certified VA orthopedic surgeon indicated that he had been provided with the Veteran's multi-volume claims folders and had reviewed it prior to his examination of the Veteran.  The Veteran reported that he worked as a rehabilitation counselor and as a soccer coach.  He indicated that his current symptoms included global back pain from his neck down to the low back and left hip.  He indicated that after activities such as lawn raking and playing soccer, he experienced back pain.  He denied numbness and weakness.  Objective examination revealed that the Veteran could walk on his toes and heels and perform a deep knee bend.  There was no asymmetry in the lower extremities, and no atrophy, weakness, or fasciculations during gait.  There was a levothoracic scoliosis with a left shoulder elevation.  There was diffuse tenderness in the tissues of the spine, but no hypertonicity or spasm.  The pelvis was symmetrical.  Lumbar flexion was to 85 degrees, extension was to 30 degrees, lateral bending was to 30 degrees bilaterally.  In the seated position, rotation was to 45 degrees bilaterally.  Motor strength examination showed strong hip muscles.  Thigh circumference was 45 centimeters on the right and 44 on the left.  Sensation was intact.  X-ray studies reviewed by the physician showed multi-level degenerative disc disease, with syndesmophytes from L2 to the sacrum and desiccation in the levels L4-5 and L5-S1.  There was also syndesmophyte formation at these levels.  Pelvis and hip X-ray studies were entirely normal.  The examiner described the transverse process of the L2 vertebra as "very interesting" and indicated that it looked as if it could be a residual of the truck accident.  The diagnoses included low back injury stemming from a truck accident, and multilevel degenerative disc disease and spondylosis, possibly related to a truck accident.  The examiner noted that the Veteran did not describe flare-ups requiring any additional treatment and he denied using assistive devices for weakness or numbness.  The examiner indicated that the Veteran had no functional limitations particularly and had excellent low back range of motion, with normal hip function and normal neurologic examination.  He indicated that there was no weakened movement, muscle atrophy, excess fatigability, or incoordination.  He also indicated that it was possible that the Veteran's current arthritis and disc disease were related to the truck accident, although it was more likely related familial in origin, given the Veteran's cervical abnormalities and his family history.  Finally, the examiner indicated that the Veteran did not have any deformity of a lumbar vertebral body.  He explained that the Veteran's fracture was actually to the transverse process, which was a posterior extension of the vertebral body.  He indicated that it was posterior to the spinal elements and the lumbar strap muscles were attached to it.  

Additional VA clinical records show that in November 2003, the Veteran reported ongoing low back pain, with some relief with pain medication.  He reported that he wore a back brace for shoveling snow.  Objective examination of the spine showed normal range of motion, with no pain to palpation, and the Veteran was able to walk on his heels and toes without difficulty.  Straight leg raising was negative bilaterally.  Neurological examination was normal.  Strength and sensation were also normal in the extremities.  In May 2004, he again reported back pain.  He stated that he worked full time and kept active as a coach.  

In an April 2004 the Veteran was again examined by the VA orthopedic surgeon who had examined him in June 2003.  The examiner indicated that he had again reviewed the Veteran's claim file.  He noted that the Veteran had received no medical treatment for his low back disability since the last examination.  Range of motion testing showed forward flexion to 80 degrees, extension to 15 degrees, lateral bending to 30 degrees, and rotation to 35 degrees.  There was no spasm.  The Veteran had a symmetrical pelvis and no loss of hip motion.  Thigh circumference was 43.5 on the right and 43 on the left.  Sensation was intact, with no objective indication of right thigh numbness, and strength was normal.  There was no pain on motion.  The examiner indicated that the examination had revealed that there was no functional loss due to pain.  He further indicated that his previous opinions were unchanged.  He also concluded that the Veteran did not have a pelvic disability, nor did the Veteran's in-service injury result in a fracture of any vertebra other than L2.  

The Veteran was next afforded VA orthopedic examination in December 2009.  A history of a motor vehicle accident, resulting in a spinal injury, was noted by the examiner, and the Veteran's claims file was reviewed in conjunction with the examination.  Currently, the Veteran experienced chronic low back pain, described as a dull ache, which worsened with use.  Some numbness of the thighs was also reported.  Review of prior X-rays and MRI studies confirmed degenerative changes at multiple levels of the lumbosacral spine, resulting in mild to moderate foraminal narrowing at all levels.  He was without significant central canal narrowing.  The Veteran denied any major spasms, and stated his symptoms were fairly-well controlled with back stretches periodically.  He also took muscle relaxers and other medication for his low back pain.  He denied incapacitating episodes or bowel or bladder incontinence.  He denied any recent surgeries involving his back.  On objective evaluation, the Veteran's posture and gait were mildly abnormal, although he was able to move at a good pace.  He did not use any assistance devices.  His back was tender at L2-3, but no spasms were present on physical evaluation.  Trigger points were present near the sacroiliac joint and into the upper buttock region, but radiation of pain was not present.  On range of motion testing, he had forward flexion to 90 degrees, with pain at 60 degrees, extension to 20 degrees, with pain throughout, left lateral flexion to 20 degrees with pain throughout, right lateral flexion to 20 degrees with the pain at the end of motion, and lateral rotation to 20 degrees bilaterally with pain at the end of motion.  No additional limitation of motion was noted with repetitive motion.  Strength was 5/5, with good muscle tone and bulk and without evidence of atrophy.  His sensory examination was also within normal limits.  No evidence of radicular symptoms or numbness of the thighs was observed.  Reflexes were 0 bilaterally but symmetrical at the patellar and Achilles tendons.  No clonus was noted, and Babinski's and Romberg's signs were negative.  The Veteran could heel- and toe-walk without difficulty.  The final diagnosis was of lumbar degenerative disc disease with old left L2 transverse process fracture.  

Considering first entitlement to a disability rating in excess of 20 percent prior to September 23, 2002, the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's lumbosacral spine disability during this period.  In so deciding, the Board must consider all applicable criteria for spinal disabilities.  Diagnostic Codes 5285, 5286, and 5289 are not applicable to the present case, as the Veteran does not display spinal cord involvement or need for a neck brace due to his spinal fracture, complete bony fixation of the spine, or ankylosis or the functional equivalent thereof.  

Under Diagnostic Code 5292, for limitation of motion, severe limitation of motion of the lumbosacral spine is required for a 40 percent disability.  As set forth above, however, the evidence of record shows that the Veteran's limitation of motion is not severe.  At worst, the evidence shows that his lumbosacral spine motion includes forward flexion to no worse than 70 degrees, and extension to no worse than 10 degrees, suggestive of mild to moderate limitation of motion.  These findings do not represent severe limitation of motion, nor were they described by any examiner as such.  Indeed, no medical professional has characterized the Veteran's loss of lumbosacral spine motion as more than mild to moderate, and his range of motion was described as excellent on VA examination in June 2003.  Although the Veteran has reported pain with his range of motion, the Board notes that he has consistently displayed forward flexion in the 70 to 90 degrees range, and has not displayed decreased range of motion with repetitive motion.  Although VA is required to consider painful motion under 38 C.F.R. § 4.59, this regulation specifies that, in the case of a painful, unstable, or malaligned joint, "at least the minimum compensable rating for the joint" be assigned.  38 C.F.R. § 4.59.  Such has been accomplished in the present case, as the Veteran has had a 20 percent evaluation during the entire pendency of this appeal.  For these reasons, the record does not support a rating in excess of 20 percent for a low back disability under the Diagnostic Code 5292.  

With respect to Diagnostic Code 5295, the Board likewise finds that the evidence of record is consistently absent for objective evidence of severe lumbosacral strain symptoms.  Again, there is no evidence of marked limitation of flexion, nor is there evidence of spinal listing, or positive Goldthwaite's sign.  He has also not displayed loss of lateral motion with osteoarthritic changes; at all times of record, he has displayed at least some degree of lateral flexion and rotation bilaterally.  Although narrowing of the joint spaces has been shown on imaging studies, there has been absolutely no evidence of any abnormality on forced motion. Thus, the Veteran is not be entitled to an increased rating under Diagnostic Code 5295.

Although the criteria for a rating in excess of 20 percent have not been met, the Board has considered whether an additional 10 percent for demonstrable deformity of a vertebral body is warranted, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285.  As already noted above, however, repeated medical opinions have indicated that the Veteran does not currently exhibit a demonstrable deformity of a vertebral body.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  These uncontradicted opinions were rendered by VA physicians who actually examined the Veteran, as well as relevant imaging studies.  In addition, the examiners gave a rationale for their opinion and based such opinion on a complete review of the Veteran's claims folder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board finds that an additional 10 percent rating for demonstrable deformity of a vertebral body is not warranted.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5285.

The Board has also considered the rating criteria for evaluating intervertebral disc syndrome.  The Veteran has not displayed severe intervertebral disc syndrome with recurring attacks and intermittent relief, as would warrant a 40 percent evaluation under the criteria in effect prior to September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Although the Veteran has given subjective reports of constant back pain with numbness in the thighs, the objective medical findings are not indicative of severe intervertebral disc syndrome with recurring attacks and only intermittent relief.  There is no evidence of weakness, muscle atrophy or other neurological findings suggestive of a severe or pronounced disability.  Various EMG and nerve conduction studies were within normal limits, and neurological examinations in clinical settings has been consistently normal, with no objective indication of loss of sensation or reflexes.  The Veteran has also consistently denied bowel or bladder involvement.  It is also noted that at a VA medical examination in April 1997, the VA examiner indicated that the Veteran's low back disability was mildly to moderately disabling.  Based on the objective evidence of record, therefore, the Board finds that the criteria for a rating in excess of 20 percent for intervertebral disc syndrome have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the Court's DeLuca holding.  The Veteran and his attorney have argued that a higher rating is warranted under these provisions, in light of the Veteran's complaints of constant and severe pain which have been treated by VA with a TENS unit, pain medication, and the like.  He has also reported that he must limit his activities due to his low back disability and that such disability is aggravated by prolonged standing, walking, sitting, etc. 

The Board has duly considered these factors, but notes that the objective evidence of record shows few objective findings such as weakness, muscle atrophy, or other evidence of disuse.  For example, the Veteran has consistently been described as well-built and able to move freely, with a normal gait.  At the October 2000 VA medical examination, for example, the VA physician acknowledged the Veteran's complaints of pain, but found that they were not consistent with objective clinical findings.  He further specifically indicated that examination had revealed no evidence of any fatigability, changes in skin consistency, or atrophic changes which could be associated with muscle disuse.  Similarly, in June 2003, and again in April 2004, a Board-certified VA orthopedic surgeon determined that the Veteran had no functional limitations due to pain, weakened movement, muscle atrophy, excess fatigability, or incoordination.  Likewise, the most recent VA examination, in December 2009, was again negative for additional limitation of motion resulting from pain, weakened movement, muscle atrophy, excess fatigability, or incoordination.  Moreover, repeated examinations have shown little or no atrophy or muscle weakness, and no other objective evidence of excess fatigability, disuse, or significant functional loss.  38 C.F.R. § 4.59 further provides that symptoms such as muscle spasms will aid in identifying painful motion.  In the present case, VA examinations in July 1992, May 1998, October 2000, June 2003, and December 2009 were all negative for spasm of the musculature of the lumbosacral spine.  Based on the foregoing, the Board finds that the Veteran's low back symptomatology is adequately compensated by the currently-assigned 20 percent rating.  The Board finds no basis for the assignment of a rating in excess of 20 percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202.  

The Board also notes that in the December 1999 Joint Motion discussed above, the parties faulted the Board's January 1998 decision for failing to discuss whether the Veteran was entitled to a separate rating for intervertebral disc syndrome and arthritis with painful motion.  In support of this contention, the parties cited VA O.G.C. Prec. Op. No. 9-98.  Although such opinion has certainly been considered, the Board finds that it does not apply in that it pertains to rating disabilities of the knee.  It has little bearing on whether separate ratings are warranted for intervertebral disc syndrome and arthritis of the lumbar spine.  

In fact, the Board finds that separate ratings are not assignable under the old criteria for intervertebral disc syndrome and limitation of motion because this would compensate the Veteran twice for the same symptoms in violation of VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14; see also VAOPGCPREC 36-97 (1997) (holding that Diagnostic Codes 5292 and 5293 both contemplate limitation of motion).  The regulation against pyramiding precludes the use of multiple diagnostic codes to evaluate the same manifestations of disability.  Id.; see also Esteban v. Brown, 6 Vet. App. 259 (1995).  In this case, the Board finds that although the Veteran's low back disability has been shown to include both disc disease and joint disease, both disabilities are manifested by the same symptoms, i.e. subjective complaints of constant pain with occasional radiating pain and numbness in the thighs, as well as limited low back motion.  Therefore, to assign separate ratings for both arthritis and disc syndrome would constitute pyramiding.  

Considering next the regulations revised effective September 23, 2002, intervertebral disc syndrome is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).

As noted above, the criteria for rating intervertebral disc syndrome that became effective on September 23, 2002, contained a note defining incapacitating episodes and chronic orthopedic and neurologic manifestations.  The Federal Register version setting forth the final rule indicates that the three notes following the version of Diagnostic Code 5293 that became effective on September 23, 2002, were deleted when intervertebral disc syndrome was reclassified as Diagnostic Code 5243 in the criteria that became effective on September 26, 2003.  This was inadvertent and has now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction that was made effective September 26, 2003.

Applying the amended criteria to the facts in this case, the Board finds that the amended criteria for a rating in excess of 20 percent for the Veteran's service-connected low back disability have not been met.  

As delineated in detail above, repeated examinations over the course of the longstanding appeal have consistently shown that the Veteran's low back disability is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  For example, on examination in November 1990 and October 1991, range of motion of the lumbosacral spine was normal.  On examination in September 1992 and August 1993, forward flexion was to 95 degrees.  At examinations performed in November 1993, April 1997, May 1998, and October 2000, the Veteran was able to forward flex to 70 degrees.  In June 2003 and April 2004, forward flexion was to 85 and 80 degrees, respectively.  Range of motion of the Veteran's lumbar spine was normal at a November 2003 examination.  Most recently, the Veteran displayed forward flexion to 90 degrees on VA examination in December 2009.  The Board notes that the Veteran has reported pain at the extremes of forward flexion, and at times across all ranges of forward flexion.  Nevertheless, he has retained the ability to flex to greater than 30 degrees, even after repetitive motions.  Thus, the Board does not find a 40 percent evaluation is warranted.  

Based on the foregoing, a rating in excess of 20 percent under the revised criteria for evaluating disabilities of the spine is not warranted.  38 C.F.R. § 4.71a.  In that regard, the Board has considered whether a separate compensable rating is warranted for any associated, objective neurologic abnormalities, such as bowel or bladder impairment.  Again, however, although the Veteran reports radiating pain and numbness in the thighs, objective neurological examinations have been consistently normal.  He has consistently good strength and sensory perception of the lower extremities, and denied bowel or bladder incontinence.  Although reflexes were absent in the most recent VA examination report, his strength remained good, sensory perception was within normal limits, clonus was absent, and Babinski's sign was negative.  Simply stated, no significant associated objective neurological abnormalities have been identified.  The Board therefore finds that a separate compensable rating based on neurological impairment is not warranted.  

With respect to the amended criteria for rating intervertebral disc syndrome, the Board finds that a rating in excess of 20 percent is not warranted.  As discussed above, the objective evidence of record does not show incapacitating episodes of intervertebral disc syndrome with a duration of at least four weeks during the past 12 months so as to warrant the next higher rating of 40 percent under the current rating criteria.  

As noted, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the Veteran has indicated that despite his back pain, he has adapted well and learned to live with his disability.  In fact, the Veteran has indicated that he has "given up" visiting the doctor when he experiences episodes of back pain as he would only be told to "take it easier."  This statement is corroborated by the evidence of record, which shows that the Veteran has been seen clinically on a relatively infrequent basis for his back disability.  Although he receives pain medication from VA for his back symptomatology, the record contains no indication that he has ever been prescribed bed rest for his disability.  In view of the foregoing, the Board finds that the amended criteria for a rating in excess of 20 percent for intervertebral disc syndrome have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has also considered whether a staged rating is warranted at any time during the lengthy pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that the Veteran has displayed a level of disability consistent with his 20 percent rating during the length of this appeal, and a staged rating is not warranted at the present time.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has been employed during the pendency of this appeal, and has not required extensive or repeated hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds that the criteria for a rating in excess of 20 percent for residuals of a fracture of the left transverse process of the second lumbar vertebra have not been met.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107(b)(West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left transverse process of the second lumbar vertebra is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


